Citation Nr: 0637640	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-20 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for varicose veins of the left leg.

2.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins of the right leg.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a left shoulder disability with history of 
strain.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a right shoulder disability.

5.  Entitlement to an initial disability rating in excess of 
10 percent for patellar femoral syndrome of the left knee 
with old healed tibial stress injury. 

6.  Entitlement to an initial disability rating in excess of 
10 percent for patellar femoral syndrome of the right knee 
with history of old tibial stress fracture.

7.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine with spondylosis.

8.  Entitlement to an initial disability rating in excess of 
10 percent for spondylosis of the thoracic spine.

9.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
with spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, and from May 1986 to February 2001.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 decision of the RO 
that, in part, granted service connection for varicose veins 
of each leg; left and right shoulder disabilities; patellar 
femoral syndrome of each knee; and for degenerative disc 
disease of the cervical and lumbar spine, and for spondylosis 
of the thoracic spine.  The veteran appealed for higher 
initial disability ratings.

In April 2004, the Board remanded the matters for additional 
development.

The issues of entitlement to higher initial disability 
ratings for degenerative disc disease of the cervical and 
lumbar spine, and for spondylosis of the thoracic spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's varicose veins of the left leg have been manifested 
by pain and swelling, persistent edema, and chronic thrombus 
within the tract of the stripped left greater saphenous vein; 
ulcerations or deep venous thrombosis have not been 
demonstrated.  

2.  Since the effective date of service connection, the 
veteran's varicose veins of the right leg have been 
manifested by prominent varicosities and aching in the leg 
after prolonged standing; edema, ulcerations, or deep venous 
thrombosis have not been demonstrated.  

3.  Since the effective date of service connection, the 
veteran's left shoulder disability with history of strain has 
been manifested by slight limitation of motion and complaints 
of pain with overhead activities.

4.  Since the effective date of service connection, the 
veteran's right shoulder disability has been manifested by 
slight limitation of motion and complaints of pain with 
overhead activities.

5.  Since the effective date of service connection, the 
veteran's left knee disability has been manifested primarily 
by X-ray evidence of mild degenerative changes, full 
extension, and limitation of flexion to 115 degrees with 
consideration of functional loss due to pain; instability, 
subluxation, or functional impairment equivalent to a 
limitation of flexion to 30 degrees, or a limitation of 
extension to 20 degrees have not been demonstrated.

6.  Since the effective date of service connection, the 
veteran's right knee disability has been manifested primarily 
by X-ray evidence of mild degenerative changes, full 
extension, and limitation of flexion to 115 degrees with 
consideration of functional loss due to pain; instability, 
subluxation, or functional impairment equivalent to a 
limitation of flexion to 30 degrees, or a limitation of 
extension to 20 degrees have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for varicose veins of the left leg have not 
been met at any time since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 
(2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for varicose veins of the right leg have not 
been met at any time since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 
(2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's left shoulder disability with 
history of strain have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 
5201 (2006).

4.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's right shoulder disability 
have not been met at any time since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2006).

5.  The criteria for an initial disability rating in excess 
of 10 percent for patellar femoral syndrome of the left knee 
with old healed tibial stress injury have not been met at any 
time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2006).

6.  The criteria for an initial disability rating in excess 
of 10 percent for patellar femoral syndrome of the right knee 
with history of old tibial stress fracture have not been met 
at any time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2003, June 2004, and August 2006 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
Notwithstanding the August 2006 letter, the timing deficiency 
was remedied by the fact that each of the veteran's claims 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The veteran submitted no additional evidence 
following issuance of the August 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.
	
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The August 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a denial of each of the claims 
decided on appeal, as concluded below, because any question 
as to the appropriate disability rating and effective date to 
be assigned is rendered moot.  He had previously received all 
required notice regarding service connection, as well as the 
applicable rating criteria for increased disability ratings. 
The claims denied obviously do not entail the setting of a 
new disability rating or an effective date.  Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Varicose Veins of Each Leg

Service connection has been established for varicose veins of 
each leg, effective February 2001.

The RO assigned an initial 20 percent disability rating for 
varicose veins of the left leg, and an initial 10 percent 
disability rating for varicose veins of the right leg under 
38 C.F.R. § 4.104, Diagnostic Code 7120.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, a 10 
percent rating is warranted for varicose veins with 
intermittent edema, or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2006).  A note following the diagnostic code 
states that these evaluations are for involvement of a single 
extremity.  

During an August 2000 VA contract examination, the veteran 
reported problems with swelling of the veins in his legs, 
which caused edema.  He wore support hosiery, and had no 
history of ulcers or of any deep vein thrombosis.  
Examination revealed moderately severe superficial 
varicosities, bilaterally, the left greater than right, and 
not depressed with raising the legs.  There was no clear 
stasis dermatitis or ulcers evident.  The veteran claimed 
some discomfort in his legs from standing long periods.  
Arterial circulation, bilaterally, appeared adequate.

(1)  Left Leg  

Private medical records reflect that the veteran underwent 
left lower extremity greater saphenous vein stripping in 
October 2000.

In January 2001, the veteran reported persistent pain in the 
left lower extremity and a long phlebitic cord in the course 
of the greater saphenous vein.  The physician diagnosed 
chronic thrombus within the tract of the stripped left 
greater saphenous vein.  There was no evidence of deep vein 
thrombosis.  Multiple varicose veins were seen at the level 
of the calf with no major perforator veins noted.

The report of an April 2003 VA examination reveals complaints 
of continued swelling and pain in the left lower extremity.  
The examiner noted soft tissue edema, non-pitting, on the 
left lower extremity.  

Examination in May 2003 revealed varicose veins on the front 
part of the left thigh, which were tortuous and dilated to 
approximately 0.75 centimeters in width.  The examiner found 
swelling of the leg and edema, which was not board-like, and 
was depressible.  There was no evidence of eczema or stasis 
dermatitis, or of other varicose veins.

For the left leg, the evidence demonstrates a persistent 
edema, but ulceration has not been reported.  In this regard, 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for varicose veins of the 
left leg at any time since the effective date of service 
connection.

(2)  Right Leg

Private medical records, dated in January 2001, show evidence 
of neither deep nor superficial vein thrombosis.  No major 
varicose veins or perforator veins were noted.

The report of an April 2003 VA examination reveals some 
prominent varicosities on the right lower extremity without 
edema noted.  

Examination in May 2003 revealed a tortuous and dilated 
greater saphenous vein, which was dilated at the ankle level 
to approximately 0.50 centimeters in diameter, and at the 
medial side of the knees to approximately 0.3 centimeters.  
There was no edema, no skin changes, no eczema, no stasis 
dermatitis, and no ulcerations.

For the right leg, the evidence demonstrates some prominent 
varicosities, but neither persistent edema nor ulceration has 
been reported.  The veteran reported aching in the leg after 
prolonged standing.  In this regard, the preponderance of the 
evidence is against the grant of an evaluation in excess of 
10 percent for varicose veins of the right leg at any time 
since the effective date of service connection.

B.  Disabilities of Each Shoulder

Service connection has been established for a right shoulder 
disability and for a left shoulder disability with history of 
strain, effective February 2001.

The veteran's disabilities for each shoulder have been 
separately rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5099-5024, pertaining to 
tenosynovitis.  A hyphenated diagnostic code reflects a 
rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Tenosynovitis is rated based on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of either arm to shoulder 
level, or where motion of the minor arm is limited to midway 
between the side and shoulder level.  A 30 percent evaluation 
is warranted for motion of the major arm limited to midway 
between the side and shoulder level, or where motion of the 
minor arm is limited to 25 degrees from the side.  A maximum 
40 percent rating is assignable for the major upper 
extremity, when motion is limited to within 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The standard ranges of motion for shoulder abduction and 
forward elevation (flexion) are 180 degrees. 38 C.F.R. § 
4.71, Plate I.

X-rays taken of the veteran's shoulders in August 2000 
revealed normal mineralization, joint spaces that were well 
maintained, and no soft tissue calcifications.

During the August 2000 VA contract examination, the veteran 
complained of a problem with both his right and left 
shoulders for the past five or six years, with no clear 
history of any injuries to the joints.  His symptoms included 
pain, soreness in the top, and stiffness; the veteran 
reportedly limited himself from using his arms for any 
lifting, or from raising his arms for any prolonged period of 
time.

Examination of each shoulder joint revealed no abnormalities.  
Range of motion was normal.  There was some modest degree of 
discomfort over the superior aspect of the glenohumeral joint 
bilaterally on extreme levels of flexion, as well as internal 
rotation.  No crepitation was evident.

The range of motion of each shoulder in April 2003 was to 160 
degrees on flexion, to 160 degrees on abduction, to 90 
degrees on internal rotation, and to 60 degrees on external 
rotation.   Rotator cuff muscles appeared to be intact; 
impingement sign was positive.  The veteran denied having any 
weakness in his shoulders.  The veteran again reported 
discomfort when using his arms over the left of his chest, or 
for overhead activities.

The provisions of 38 C.F.R. § 4.59 (2006) provide that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.

Here, there have been no findings of any limitation of the 
range of motion of either arm to shoulder level, although the 
veteran has complained of discomfort with overhead 
activities.  The objective evidence supports no more than the 
currently assigned initial 10 percent disability rating for 
each shoulder under Diagnostic Code 5024.

Even with consideration of functional factors the veteran has 
near normal range of motion for each arm.  Given this range 
of motion and no evidence of any flare-ups or exacerbations, 
the Board is unable to conclude that an initial disability 
rating in excess of 10 percent is warranted for either 
shoulder.

C.  Patellar Femoral Syndrome of Each Knee
With Old Tibial Stress Injury
  
The veteran's patellar femoral syndrome for each knee is 
separately rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5099-5024, as tenosynovitis.  A 
hyphenated diagnostic code reflects a rating by analogy.  
38 C.F.R. § 4.20 (2006).

Pursuant to Diagnostic Code 5024, tenosynovitis is evaluated 
on the basis of limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a.

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings can be 
provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has also held that separate ratings can 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

X-rays taken of the veteran's knees in August 2000 revealed 
no evidence of joint effusion, fracture, or osteochondritis.  
There was some localized periosteal bone formation seen about 
the proximal shaft of the tibia of each knee, consistent with 
an old stress injury, as well as cortical thickening about 
the proximal tibial shaft on the left.  X-rays also revealed 
a bipartite patellar configuration on the right, which was 
considered a developmental variation.

During an August 2000 VA contract examination, the veteran 
complained of problems with both his right and left knees for 
the past five or six years, with no specific injury to either 
joint.  His knees primarily remained sore, especially around 
the peripatellar areas bilaterally when walking for long 
periods of time.  He reported no swelling or redness.

Examination of each knee revealed some tenderness, 
bilaterally, along the inferior patellar areas.  There was no 
swelling or redness evident, and no instability; McMurray 
tests and drawer tests were negative.  The range of motion 
for each knee was normal.

The report of an April 2003 VA examination reflects 
longstanding patellofemoral pain, which had been intermittent 
for both knees.  The pain reportedly caused difficulties with 
prolonged sitting or driving.  The range of motion of each 
knee was to 0 degrees on extension and to 115 degrees on 
flexion; at 120 degrees, there was crepitus with range of 
motion anteriorly and tenderness to palpation at the 
undersurface of patella.  X-rays revealed mild degenerative 
changes.  There was no instability to varus valgus stressing 
or anterior/posterior drawer or Lachman's test.

As noted above, the provisions of 38 C.F.R. § 4.59 provide 
that symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.  Lichetenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

Here, there is no evidence of limited extension of either 
knee.

The veteran did not report any incapacitating episodes or 
flare-ups, although he reported that he had to change his 
position with prolonged sitting or driving.  The April 2003 
examiner found bilateral patellofemoral pain with motion.
  
Even with consideration of functional factors and painful 
motion, there is no indication that the veteran has 
limitation of flexion that meets or approximates the criteria 
for a higher evaluation.  His most severe limitation of 
flexion is equivalent to 115 degrees in flexion.  This 
limitation does not meet the criteria for an evaluation in 
excess of 10 percent.  Diagnostic Code 5260.  This finding 
supports a conclusion that the veteran does not have 
additional limitation of motion due to functional factors 
that would support a higher rating.

The veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  Accordingly, 
a separate rating for limitation of extension is not 
warranted, even with consideration of functional factors.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

The veteran has not been found to have instability or 
subluxation on VA examinations, and he has not reported any 
instability or subluxation of either knee.  Accordingly, a 
separate rating under Diagnostic Code 5257 for instability or 
subluxation is not warranted.

  D.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of 
higher initial disability ratings for each of the veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2006).


ORDER

An initial disability evaluation in excess of 20 percent for 
varicose veins of the left leg is denied.

An initial disability evaluation in excess of 10 percent for 
varicose veins of the right leg is denied.

An initial disability evaluation in excess of 10 percent for 
a left shoulder disability with history of strain is denied.

An initial disability evaluation in excess of 10 percent for 
a right shoulder disability is denied.

An initial disability evaluation in excess of 10 percent for 
patellar femoral syndrome of the left knee with old healed 
tibial stress injury is denied.

An initial disability evaluation in excess of 10 percent for 
patellar femoral syndrome of the right knee with history of 
old tibial stress fracture is denied.


REMAND

The veteran contends that the service-connected degenerative 
disc disease of the cervical spine with spondylosis, 
spondylosis of the thoracic spine, and degenerative disc 
disease of the lumbar spine with spondylosis, are more severe 
than currently rated, and warrant higher initial disability 
ratings.

Under current rating criteria, the veteran's cervical spine, 
thoracic spine, and lumbar spine disabilities can be 
evaluated on the basis of their orthopedic and neurologic 
manifestations.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), 38 C.F.R. § 4.71a (2006).

On his VA Form 9, the veteran contended that there was nerve 
involvement.  He has not been afforded a VA neurologic 
examination.  The record shows that the veteran underwent a 
VA examination in May 2003.  This examination contained some 
neurologic findings, but not all of the information needed to 
evaluate his claims.

On the recent VA examination the veteran also reported 
treatment by a chiropractor.  The claims folder contains no 
treatment records dated after January 2001.  VA has an 
obligation to obtain relevant records identified by the 
veteran.  38 U.S.C.A. § 5103A(b), (c) (West 2002).

Accordingly, each of these matters is hereby REMANDED for the 
following action:

1.  Ask the veteran to identify all 
sources of treatment for the degenerative 
disc disease of the cervical spine with 
spondylosis, spondylosis of the thoracic 
spine, and degenerative disc disease of 
the lumbar spine with spondylosis, since 
January 2001.  Take the necessary steps 
to obtain records of this treatment.

2.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service connected cervical, thoracic, and 
lumbar spine disabilities.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner(s), and the report of the 
examination(s) or addendum should note 
review of the claims folder.  

The examiner should identify all current 
neurological symptoms associated with the 
veteran's cervical, thoracic, and lumbar 
spine disabilities.  The examiner should 
specify the nerves involved, note whether 
there is associated atrophy, or weakness, 
and express an opinion as to the severity 
of the disability for each nerve 
involved.

The examiner should specifically report 
the ranges of motion of the cervical 
spine and thoracolumbar spine, or whether 
any segment of the spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
cervical, thoracic, and lumbar spine 
disabilities.  If pain on motion is 
present, the examiner should indicate at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; and whether there is any 
abnormal spine contour (such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis).

These specific findings are needed to 
rate the veteran's disabilities in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a copy of any 
notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected cervical, 
thoracic, and lumbar spine disabilities. 

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case (SSOC) before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


